DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16, and 21-24) in the reply filed on 07/29/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9, 941, 350) in view of Meiser (US 2008/0012090).
Regarding claim 1, Lin discloses a device comprising: a semiconductor-on-insulator substrate that includes a first semiconductor layer (Fig.1, numeral 26), a second semiconductor layer disposed over the first semiconductor layer (24), and an insulator layer (30) disposed between the first semiconductor layer (26) and the second semiconductor layer (24); and an isolation structure (29) that surrounds an active region (28) of the semiconductor-on-insulator substrate, wherein the isolation structure (29) extends through the second semiconductor layer (24) and the insulator layer (30) of the semiconductor-on-insulator substrate to the first semiconductor layer of the semiconductor-on-insulator substrate, and further wherein the isolation structure includes: a first insulator sidewall spacer (sidewall (29) left), a second insulator sidewall spacer (sidewall (29), right), and a silicon-comprising isolation structure (29) (column 14, lines 40-47) disposed between the first insulator sidewall spacer and the second insulator sidewall spacer.
Lin does not disclose that the silicon comprising isolation structure is a multilayer and wherein the multilayer silicon-comprising isolation structure includes a top polysilicon portion disposed over a bottom silicon portion. 
Meiser however discloses the silicon comprising isolation structure is a multilayer and wherein the multilayer silicon-comprising isolation structure (Fig. 22, numeral 5) includes a top polysilicon portion (Fig.22, numeral 20) disposed over a bottom silicon portion (32).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Meiser to have the silicon comprising isolation structure is a multilayer and wherein the multilayer silicon-comprising isolation structure includes a top polysilicon portion disposed over a bottom silicon portion for the purpose of enabling an electrical contact to the substrate (Meiser, [0107]).
Regarding claim 2, Meiser discloses wherein the top polysilicon portion (Fig.22, numeral 20) has a first thickness, the bottom silicon portion (32) has a second thickness, a sum of the first thickness and the second thickness is equal to a depth of the isolation structure (5) in the semiconductor-on-insulator substrate, and the second thickness is greater than the first thickness (Fig.22).
Regarding claim 9, Lin discloses a device comprising: a silicon-on-insulator substrate (22) having a first silicon layer (Fig.1, numeral 26), an insulator layer (30) disposed over the first silicon layer (26), and a second silicon layer (24) disposed over the insulator layer (30); a first isolation structure (34) disposed in the silicon-on-insulator substrate (22), wherein the first isolation structure (34) extends to a first depth in the silicon-on-insulator substrate; and a second isolation structure (29) disposed in the silicon-on-insulator substrate, wherein the second isolation structure (29) extends through the first isolation structure  (34) to a second depth in the silicon-on-insulator substrate that is greater than the first depth (Fig.1), wherein the second isolation structure (29).
Lin does not disclose a polysilicon capping layer disposed over a silicon layer, and wherein a sum of a first thickness of the polysilicon capping layer and a second thickness of the silicon layer is equal to the second depth of the second isolation structure.
Meiser however discloses a polysilicon capping layer (Fig.22, numeral 20) disposed over a silicon layer (32), and wherein a sum of a first thickness of the polysilicon capping layer and a second thickness of the silicon layer is equal to the second depth of the second isolation structure (5).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Meiser to have a polysilicon capping layer disposed over a silicon layer, and wherein a sum of a first thickness of the polysilicon capping layer and a second thickness of the silicon layer is equal to the second depth of the second isolation structure for the purpose of enabling an electrical contact to the substrate (Meiser, [0107]).
Regarding claim 10,  Lin in view of Meiser discloses wherein the second isolation structure further includes an oxide layer (Meiser, Fig.22, numeral 19)  that separates sidewalls of the polysilicon capping layer  (20) from the first isolation structure  (Lin, Fig.1, numeral 34) and further separates sidewalls of the silicon layer (32) from the first isolation structure (Lin,Fig.1, numeral 24)  and the silicon-on-insulator substrate (Lin, Fig.1, numeral 22).
Regarding claim 11, Meiser discloses wherein a length of the oxide layer (19) is equal to the second depth of the second isolation structure (5).
Regarding claim 13, Lin discloses wherein the first isolation structure and the second isolation structure form an isolation ring (Fig.1, numerals 29, 34) that surrounds an active region (28) of the silicon-on-insulator substrate (22) and a transistor is disposed in the active region (28).
Regarding claim 14, Lin discloses wherein the second isolation structure (Fig.1, numeral 29) physically contacts the second silicon layer (24) of the silicon-on-insulator substrate (22) (Fig.1, column 7, lines 40-45; note: (72) is a part of (24)).
Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Meiser as applied to claims 1 and 9 above, and further in view of Liu (US 2016/0163583).
Regarding claim 7, Lin in view of Meiser does not disclose wherein the top polysilicon portion has a tapered width.
Liu however discloses wherein the top polysilicon portion has a tapered width (Fig.1A, numeral 154).
It would have been therefore obvious o one of ordinary skill in the art at the time the invention was filed to modify Lin with Liu to have the top polysilicon portion having a tapered width for the purpose of fabrication LDOS transistors (Liu, [0021]).
Regarding claim 15, Lin in view of Meiser does not disclose wherein a top end of the second isolation structure is wider than a bottom end of the second isolation structure.
Liu however discloses wherein a top end of the second isolation structure is wider than a bottom end of the second isolation structure. (Fig.1A, numeral 154).
It would have been therefore obvious o one of ordinary skill in the art at the time the invention was filed to modify Lin with Liu to have wherein a top end of the second isolation structure is wider than a bottom end of the second isolation structure for the purpose of fabrication LDOS transistors (Liu, [0021]).

Allowable Subject Matter
Claims 21-24 are allowed.
Claims 3-6, 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the bottom silicon portion includes dopants and the top polysilicon portion is free of dopants as required by claim 3.
The search of the prior art does not disclose or reasonably suggest wherein the bottom silicon portion includes dopants and the top polysilicon portion is free of dopants, the first dopant concentration is less than the second dopant concentration as required by claim 4.
The search of the prior art does not disclose or reasonably suggest wherein the top polysilicon portion has a gradient dopant concentration that decreases from a first dopant concentration at an interface of the top polysilicon portion and the bottom silicon portion to a second dopant concentration at a top surface of the top polysilicon portion as required by claim 5.
The search of the prior art does not disclose or reasonably suggest wherein the bottom silicon portion has a first portion having a first tapered width, a second portion having a substantially uniform width, and a third portion having a second tapered width, wherein the second portion is disposed between the first portion and the third portion as required by claim 8.
The search of the prior art does not disclose or reasonably suggest wherein the first thickness of the polysilicon capping layer is less than the first depth of the first isolation structure as required by claim 12.
The search of the prior art does not disclose or reasonably suggest wherein the silicon layer is a boron-doped silicon layer and the polysilicon capping layer is free of boron as required by claim 16.
The search of the prior art does not disclose or reasonably suggest the semiconductor ring includes a first silicon portion over a second silicon portion, the first silicon portion has a first crystalline structure, the second silicon portion has a second crystalline structure, and the second crystalline structure is different than the first crystalline structure; a dielectric layer over the first semiconductor layer; and a second semiconductor layer over the dielectric layer, wherein the dielectric layer and the second semiconductor layer each extend from a first inner sidewall of the isolation ring to a second inner sidewall of the isolation ring as required by claim 21.
Claims 22-24 are allowable due they dependence on allowable claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891